368 F.2d 575
Blanche PENNYMON, Appellant,v.UNITED STATES of America, Appellee.
No. 21018.
United States Court of Appeals Ninth Circuit.
Dec. 2, 1966.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Michael Rotberg, of Boyko & Simmons, Los Angeles, Cal., for appellant.
Edwin L. Miller, U.S. Atty., Shelby Gott, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before BARNES, JERTBERG and BROWNING, Circuit Judges.
PER CURIAM.


1
The sole question raised on this appeal is the sufficiency of the evidence to justify the conviction below.  We are convinced the evidence was sufficient to justify the conviction.  We affirm.